Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicants argued that Sun et al. does not teach "strictly increasing sequence" in the manner as claimed.  The Office respectively disagreed asserting that Sun at al.'s Fig. 12 fairly suggested strictly increasing the number  of inner iteration ,NI,  in a sequential manner, from a range of 1 to 9 would provide higher performance gain. For example, performing an IDD process with outer iteration, No= 1 and  NI = 1 provides a gain of -10, however, when NI is increased to higher numbers in subsequent IDD processing, higher performance gain  are achieved.  That is, as in  Sun et al.'s Fig. 12, coordinate points (NO,NI,Gain) where NO∈{1} and NI∈{1,3,6,9}, has a result of  (1,1,-10),  (1, 3, -5),  (1, 6, -2.5) and (1, 9, 0) which fairly suggest to a person of ordinary skilled in the art that "strictly increasing sequence" numbers of NI would provide higher gain.  Hence, applying such ideology of increasing the number of inner iteration to Varnica et al. invention where when, as depicted in Fig. 3, step 318 = YES (perform next outer iteration), the value of MaxC is increased to a higher number, would provide higher gain and this increasing can be carried out till all outer iteration is performed.  The applicants representative stated that applicants assert that there exists scenarios where different sequence of inner iteration numbers would not provide any "gain" change.  The Office stated that is point was moot since the scenario described by Varnica et al. in view of Sun et al. addresses the limitation as claimed and no argument is raised toward the combination of the prior arts teachings.  



Applicants proposed amending claim 1 to include the limitations of "in an IDD process", "in the same IDD process" as Sun et al. did not teach such limitation. However, The Office pointed out that it would rely on Varnica et al.'s Fig. 3 for such limitation and hence the proposed amendment would not overcome any rejection based on Varnica et al. of Sun et al.


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Applicants argue “The Office Action takes Varnica as the primary prior art to reject claim 1, and admits that Varnica does not teach the element "Ni to NM are all integers and are in a strictly increasing sequence".
1 to NM are all integers (Fig. 3, col. 7, line 17-24: there are different maxC values, i.e. N1, …NM,  which are all integer numbers)”.  That is, the “different maxC values i.e. N1,…NM”  is a sequence of different values of integer numbers. That is, first maxC value (N1), second maxC value (N2),… MthmaxC value (NM) can have different values, e.g. random order sequence values (i.e. N1, N2…, , NM  are random values such that N1 < N2…, > NM), decreasing order sequence values (N1, N2…, , NM  are decreasing  values such that N1 < N2…, < NM). The office admitted that “Varnica does not discloses the IDD circuit comprising:…and “that [the] different number of maxC, i.e. N1, …NM,  “are in a strictly increasing sequence”.   That is, Varnica does not expressively discloses an strictly increasing order sequence values (N1, N2…, , NM  are increasing  values such that N1 < N2…, < NM).  The Office asserts that Sun at al.'s Fig. 12 fairly suggested strictly increasing the number of inner iteration , NI,  in a sequential manner, from a range of 1 to 9 would provide higher performance gain. For example, performing an IDD process with outer iteration, No= 1 and  NI = 1 provides a gain of -10, however, when NI is increased to higher numbers in subsequent IDD processing, higher performance gain  are achieved.  That is, as in  Sun et al.'s Fig. 12, coordinate points (NO,NI,Gain) where NO∈{1} and NI∈{1,3,6,9}, has a result (approximated ) of  (1,1,-10),  (1, 3, -5),  (1, 6, -2.5) and (1, 9, 0) which fairly suggest to a person of ordinary skilled in the art that "strictly increasing sequence" numbers of NI (e.g. Fig. 12: N1=1, N2= 3 N3=6, N4 = 9) would provide higher gain.  Hence, applying such ideology of increasing the number of inner iteration to Varnica et al. invention where when, as depicted in Fig. 3, step 318 = YES (perform next outer iteration), the value of MaxC is increased to a higher number, would provide higher gain and this increasing can be carried out till all outer iteration is performed. 
1 for an IDD process has been improperly gleaned from the instant application and that the combination of Varnica in view of Sun is an exercise of impermissible hindsight.” 
The office respectfully disagrees.  As described above, the limitation "strictly increasing sequence" numbers of N1” is fairly taught by the combination of the combination of Varnica in view of Sun and has not been improperly gleaned from the instant application.

Additional, applicants newly amended the limitations of "in an IDD process", "in the same IDD process" raise new issues that would require further consideration and/or search. However, it appears that Varnica et al.'s Fig. 3 fairly suggest performing “M outer iterations on the input signal between the detector and the decoder in an IDD process” and that a combination of Varnica in view of Sun would potentially teaches performing “and Ni inner iterations are performed in the decoder during an ith outer iteration of the M outer iterations in the same IDD process” requiring different/further passage citations, reasoning and/or explanation.
/SAM K AHN/            Supervisory Patent Examiner, Art Unit 2633